KRAUSE WERK GMBH CO., a German corporation, Appellant,
v.
HOME DEPOT U.S.A., INC., RICK MONGEAU, a Florida Resident, DAVID CONSIDINE and THERESA WHITE, his wife, Appellees.
No. 4D07-4625.
District Court of Appeal of Florida, Fourth District.
January 28, 2009.
Diran V. Seropian of Peterson Bernard, West Palm Beach, for appellant.
Rosemary Wilder of Marlow, Connell, Abrams, Adler, Newman & Lewis, Coral Gables, for appellee, Home Depot U.S.A., Inc.
PER CURIAM.
Affirmed.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.